Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered September 21, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
We reject defendant’s contention that County Court abused its discretion by sentencing defendant to 5 to 15 years in prison upon the revocation of his probation. Defendant, who had previously pleaded guilty to one count of attempted criminal sale of a controlled substance in the second degree in satisfaction of a multicount indictment, was properly found to have violated the terms and conditions of his probation by failing to report as required and by failing to abstain from the personal consumption of illegal drugs. We have also examined defendant’s assertion that the sentence imposed is unduly harsh or excessive and find it to be unpersuasive.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.